By the Court.
Lyon, J.,
delivering the opinion.
The charge given by the Court is in conformity to the rulings of this Court, and all others, upon this subject, that I know of. Peck vs. Land. 2 Kelly, 12. Fleming vs. Townsend. 6 Geo. 107. Galt vs. Jackson. 9 Geo. 157. Clayton vs. Brown. 17 Geo. 217. Clayton vs. Tucker. 20 Geo. 452. Voluntary deeds, to be protected from the operation of the 13 Elizabeth, must be bona fide made, and upon good consideration; if made with intent to defraud.creditors they can not be either one or the other. Rob. on Fraud— An. 448. A deed made like this for the benefit of the wife *150and children, and with intent to defraud creditors is void, with or without notice.
We think the evidence sufficient to warrant the charge and support the finding.
JUDGMENT.
Whereupon, it is considered and adjudged, by the Court, that the judgment of the Court below be affirmed.